Exhibit 10.56
SUPPLEMENTAL CONFIRMATION

To:   Aspen Insurance Holdings Limited
Maxwell Roberts Building
1 Church Street
Hamilton, HM 11
Bermuda


From:   Barclays Capital Inc, acting as agent for Barclays Bank PLC

Subject:   Collared Accelerated Stock Buyback

Ref. No:   BN126737

Date:   November 10, 2010

 
     The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Barclays Bank PLC
(“Barclays”), through its agent Barclays Capital Inc. (the “Agent”),) and Aspen
Insurance Holdings Limited (“Counterparty”) (together, the “Contracting
Parties”) on the Trade Date specified below. This Supplemental Confirmation is a
binding contract between Barclays and Counterparty as of the relevant Trade Date
for the Transaction referenced below.
1. This Supplemental Confirmation supplements, forms part of, and is subject to
the Master Confirmation dated as of November 10, 2010 (the “Master
Confirmation”) between the Contracting Parties, as amended and supplemented from
time to time. All provisions contained in the Master Confirmation govern this
Supplemental Confirmation except as expressly modified below.
2. The terms of the Transaction to which this Supplemental Confirmation relates
are as follows:

     
Trade Date:
  November 10, 2010
 
   
Forward Price Adjustment Amount:
  [***]
 
   
Cut-off Hedge Completion Date:
  [***]
 
   
Scheduled Termination Date:
  [***], subject to Barclays’ right to accelerate the Termination Date to any
date on or after the First Acceleration Date.
 
   
First Acceleration Date:
  [***] (or, if such date is not a Scheduled Trading Day, the next following
Scheduled Trading Day).
 
   
Prepayment Amount:
  USD 184,000,000
 
   
Counterparty Additional Payment Amount:
  0 
 
   
Minimum Shares:
  The number of Shares equal to the quotient of (A) the Prepayment Amount
divided by
(B) [***]% of the Hedge Period Reference Price.

 

     
***
  indicates material has been omitted pursuant to a Confidential Treatment
Request filed with the Securities and Exchange Commission. A complete copy of
this agreement has been filed separately with the Securities and Exchange
Commission.

 



--------------------------------------------------------------------------------



 



     
Maximum Shares:
  The number of Shares equal to the quotient of (i) the Prepayment Amount
divided by (ii) [***]% of the Hedging Price.
 
   
Initial Shares:
  4,429,161 
 
   
Ordinary Dividend Amount:
  For any calendar quarter, USD 0.15
 
   
Regular Dividend Dates:
  February 18, 2011, May 13, 2011, and August 12, 2011.

3. Counterparty represents and warrants to Barclays that neither it nor any
“affiliated purchaser” (as defined in Rule I0b- 18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-l8(b)(4) under
the Exchange Act during the Sour full calendar weeks immediately preceding the
Trade Date.
4. This Supplemental Confirmation may be executed in any number of counterparts,
all of which shall constitute one and the same instrument, and any party hereto
may execute this Supplemental Confirmation by signing and delivering one or more
counterparts.
 

     
***
  indicates material has been omitted pursuant to a Confidential Treatment
Request filed with the Securities and Exchange Commission. A complete copy of
this agreement has been filed separately with the Securities and Exchange
Commission.

 



--------------------------------------------------------------------------------



 



     Counterparty hereby agrees (a) to check this Supplemental Confirmation
carefully and immediately upon receipt so that errors or discrepancies can be
promptly identified and rectified and (b) to confirm that the foregoing (in the
exact form provided by Barclays) correctly sets forth the terms of the agreement
between Barclays and Counterparty with respect to this Transaction, by manually
signing this Supplemental Confirmation or this page here of as evidence of
agreement to such terms and providing the other information requested herein and
immediately returning an executed copy to Barclays at Facsimile No. 917 522
0458.

           

BARCLAYS CAPITAL INC.,
acting solely as Agent in connection with this
Transaction
      By:   /s/ Bryan Spencer       Name:    Bryan C. Spencer      Title:   
Authorized Signatory     

          Agreed and accepted by:     ASPEN INSURANCE HOLDINGS LIMITED    
 
       
By:
Name:
  /s/ Richard Houghton
 
Richard Houghton    
Title:
  Chief Financial Officer    

 